
	

113 HR 4768 IH: To prohibit the Export-Import Bank of the United States from providing financial support for certain high carbon intensity energy projects.
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4768
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Huffman (for himself, Mr. Holt, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To prohibit the Export-Import Bank of the United States from providing financial support for
			 certain high carbon intensity energy projects.
	
	
		1.Prohibition on Export-Import Bank support for certain high carbon intensity energy projectsSection 2(b) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by adding at the
			 end the following:
			
				(14)Prohibition on support for certain high carbon intensity energy projects
					(A)In generalThe Bank shall not guarantee, insure, extend credit, or participate in the extension of credit in
			 connection with the purchase or sale of any good or service for a high
			 carbon intensity project.
					(B)High carbon intensity project definedIn subparagraph (A), the term high carbon intensity project means a project that—
						(i)is designed to generate electricity; and
						(ii)if completed, would produce at least 500 grams of carbon dioxide per kilowatt-hour of electricity
			 generated by the project.
						.
		
